IN THE UNITED S'I`ATES DISTRICT COUR'I`
FOR TI-IE SOUTHERN DISTRICT OF OHIO
WESTERN DlVlSlON

I<arl Fugate,
Piaintiii"(s),
Case Nurnber: l:190v30
vs.
Judgc Susan .I. Dlott
Ron Erdos, Warden, et al.,
Defendant(s),
ORDER

'l`his matter is before the Court pursuant to the Order of General Ret"erence in the United States
District Court f`or the Southern District o|`Ohio Western Division to United States Magistrate .ludge
Stephanie K. Bovvman. Pursuant to such reference, the Magistrate Judge reviewed the pleadings and
filed with this Cottrt on February l4, 2019 a Report and Recommendation (Doc. 4). Subscquently, the
plaintiff filed a response to the Report and Recommendation (Doc. 6).

The Court has reviewed the comprehensive findings oi`the Magislrate Judge and considered de
novo all ol"the filings in this matter. Upon consideration ofthe foregoing the Court does determine
that such Recommendation should be adopted

Accol'dingly. the complaint (Doc. l-l) is DISMISSED with prejudice pursuant to 28 U.S.C.
§§l9l5(e)(2)(B) and lQlSA(b)(l), with the exception of`plaintiff`s Eighth Anlendrnent excessive-force
cause ofaction against defendants Fri, McCoy, Felts, and Esharn, and plaintist Fourth and Eighth

A:nendment causes ot`action against defendant E.rdos. .S'ee 28 U.S.C. §§ l9l$(e)(?.)(B) and 1915A(b).

lT lS SO ORDERED.

/<%¢MM. Q.D&sz

ludge Susan .l. Dl
United States District CoLtrt

